Citation Nr: 0905807	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD, 
evaluated as 30 percent disabling, effective June 21, 2002.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2008.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.	The Veteran is currently service connected for PTSD with a 
rating of 30 percent disabling.

2.	Medical evidence of record prior to September 24, 2007, 
shows that the Veteran's PTSD was characterized by 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks

3.	Medical evidence of record after September 24, 2007, shows 
that the Veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as impaired memory, 
depression, and difficulty in establishing and maintaining 
effective work and social relationships, but not by 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.




CONCLUSIONS OF LAW

1.	Prior to September 24, 2007, the criteria for an initial 
50 percent rating for PTSD are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.130, Diagnostic Code 9411 (2008).

2.	Beginning September 24, 2007, the criteria for a 50 
percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In the present case, the 
Veteran was provided with notice of the VCAA in August 2002 
and May 2006.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received Dingess notice in a March 2006 letter.  However, it 
is well to observe that service connection for PTSD has been 
established and an initial rating for this condition has been 
assigned.  Thus, the Veteran has been awarded the benefit 
sought.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  
As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended to serve has been fulfilled.  Id.  Also, it is 
of controlling significance that, after awarding the Veteran 
service connection for PTSD and assigning an initial 
disability rating for the condition, he filed a notice of 
disagreement contesting the initial rating determinations.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 
C.F.R. § 3.159(b) to add subparagraph (3), which provides VA 
has no duty to provide section 5103 notice upon receipt of a 
notice of disagreement).  The RO furnished the Veteran a 
Statement of the Case that addressed the initial rating 
assigned for his PTSD, included notice of the criteria for 
higher ratings, and provided the Veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  VA and private treatment records, VA 
examination reports, and statements from the Veteran and his 
representative have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

While a veteran's rating on the Global Assessment of 
Functioning (GAF) scale is not dispositive, the Board notes 
the following definitions for the GAF scores listed below:

*	A GAF score between 41 and 50 indicates, serious 
symptoms OR any serious impairment in social, 
occupational, or school functioning.
*	A GAF score between 51 and 60 indicates, moderate 
symptoms OR moderate difficulty in social, occupational, 
or school functioning.
*	A GAF score between 61 and 70, indicates, some mild 
symptoms OR some difficulty in social, occupational, or 
school functioning, but generally functioning pretty 
well, has some meaningful interpersonal relationships.
*	A GAF score between 71 and 80 indicates that if symptoms 
are present, they are transient and expectable reactions 
to psychosocial stressors; not more than slight 
impairment in social, occupational, or school 
functioning.

Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).

Before September 24, 2007

In a July 2003 rating decision, the Veteran was granted 
service connection for PTSD with a 30 percent evaluation, 
effective June 21, 2002, under 38 C.F.R. § 4.130, DC 9411.  
The Veteran appealed for a higher initial rating.  See 
Fenderson, supra.

In order to qualify for a higher initial rating under DC 
9411, the must show that his PTSD is manifested by the 
symptoms listed above as warranting a 50 percent rating.

VA medical records from December 2002 to December 2003 
indicate that the Veteran was receiving outpatient treatment 
for mental health issues including PTSD, alcohol dependence, 
and major depressive disorder.  His overall symptoms at that 
time included poor concentration and anxiety.

The Veteran was given a VA medical in November 2003.  The 
examiner noted the following symptoms:

The patient is a large African-American male, 
casual and neat in his dress.  He is pleasant, 
cooperative, goal-oriented, oriented as to time, 
place, and person.  His affect shows moderate 
tension and anxiety. Mood, moderate depression, 
less with his medications now.  No psychosis, 
delusions, hallucinations, or organicity.  
Intellect about average.  Memory is good.  Judgment 
is competent to handle VA funds.  Insight little.

The Veteran's GAF score was rated as 70, which indicates some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  See DSM-
IV.

The Veteran was given another VA medical in August 2004.  At 
this time, the Veteran complained of panic attacks, obsessive 
and ritualistic behavior, and a lack of social relationships 
outside of his family.  The examiner noted that the Veteran 
was initially anxious.  He was very nicely dressed and well-
groomed.  There was no evidence of hallucinations or 
delusions.  He made good eye contact and was cooperative.  He 
denied having suicidal or homicidal plans or intent, but 
admitted to thoughts of suicide.  He was able to maintain 
personal hygiene and perform activities of daily living.  He 
was oriented in all spheres.  His memory was intact, but his 
concentration was poor.  He did appear to have some 
impairment of thought processes and communication due to the 
initial anxiety noted above.  The VA medical examiner 
assigned the Veteran a GAF score of 59, which indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV.

VA medical records from April 2004 to March 2005 show that 
the Veteran was undergoing group therapy sessions for PTSD 
and sobriety maintenance as well as receiving outpatient 
treatment for his mental health issues.  In April 2004, he 
was exhibiting symptoms of depression.  In September 2004, 
the Veteran reported that he had experienced one or two panic 
attacks within the previous two years.  The VA physician 
noted that he was preoccupied with memory and concentration 
concerns.  In March 2005, the VA physician noted that the 
Veteran was somewhat anxious.

VA medical records from June 2006 to December 2006 show that 
the Veteran attended group therapy sessions for PTSD and 
sobriety maintenance.  September 2006 records report that the 
Veteran was feeling down because of a missed promotion 
opportunity at work.  November 2006 records not that he was 
somewhat fidgety and stressed out.

August 2005 records from the VA Medical Center in Dallas show 
that the Veteran complained of memory lapses, trouble 
concentrating, irritability, and trouble sleeping.  His 
mental status examination results showed that he was somewhat 
anxious, his mood was down, his affect was restricted, and 
his voice was shaky.  In September 2005, the Veteran's mental 
status examination results showed that the Veteran was 
anxious with a reactive affect, some pervasive thoughts, and 
an up and down mood.  His GAF score was reduced from 75 to 
65, which indicates mild symptoms.  See DSM-IV.  Later that 
month, records indicate that the Veteran was experiencing 
anger issues, trouble sleeping, and frustration with work.  
His mental status exam results note that he was irritable, 
anxious, had restricted affect, some mild paranoia and was 
"not doing very well" with regard to his mood.  January 
2006 records note the Veteran's complaints of low mood, 
depressive symptoms, and anxiety.  March 2006 records include 
the Veteran's complaints that he finds it difficult to make 
friends and that he is having problems sleeping, which 
resulted in him falling asleep at work.  His mental status 
exam results note that he was somewhat fidgety, anxious, and 
had restricted affect.  June 2006 records report that the 
Veteran complained of increased irritability, anxiety, and 
memory difficulties.  April 2007 records show that the 
Veteran complained of depression and increased anxiety.  His 
mental status exam results note that he was somewhat fidgety 
and stressed out.

Records from the VA Medical Center in North Texas for the 
time period of July 2007 to September 2007 show that the 
Veteran continued to periodically attend group therapy 
sessions for PTSD and sobriety maintenance and receive 
outpatient treatment for his mental health issues.  In August 
2007, a VA psychiatrist noted the Veteran's "lack of 
adherence to seeing his psychiatrist and following the 
prescribed regimen."  This psychiatrist also noted his 
concern that the diagnosis of PTSD was inappropriate or 
incorrect given how poorly the Veteran has progressed with 
the group therapy and prescription medication.  Later that 
month, the VA physician noted:

[I]t was not clear if he currently meets criteria 
for PTSD.  The patient is no longer experiencing 
nightmares.  He acknowledges some isolative 
behavior; however, he denies flashbacks and did not 
spontaneously endorse symptoms of hypervigilance or 
foreshortened future.

At that time, the Veteran complained of cognitive problems 
including inability to focus and memory problems.  These 
problems were thought to be attributable to his medication 
and the following month he was weaned off of this medication.  
The Board notes, however, that regardless of what the 
Veteran's service connected mental disorder is ultimately 
diagnosed as, the criteria for a higher evaluation remains 
the same.  See 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.

The symptoms listed above most nearly approximate the 
criteria for a 30 percent evaluation. The Veteran displayed 
symptoms of depressed mood, anxiety, occasional panic 
attacks, chronic sleep problems, and mild memory loss, which 
resulted in occupational and social impairment such as 
irritability at work and difficulty making friends.

Based on the above, the Board finds no basis for the 
assignment of an initial rating in excess of 30 percent for 
PTSD prior to September 24, 2007.

After September 24, 2007

The Veteran was given another VA medical in September 2007.  
That examiner found:

This individual exhibited poor eye contact during 
the examination.  He looked down most of the time 
and it was difficult for this examiner to 
understand his speech at times.  This individual 
appeared depressed...  His thought processes are 
logical, coherent and relevant.  The patient is an 
attractive, articulate, verbal, well-dressed and 
well-groomed individual who was overall 
cooperative.  The patient exhibited poor social 
skills...  The patient seemed intelligent and 
speech was well understood.

The patient was oriented to time, place, person and 
situation.

Affect is flat and blunted and reasoning good.  
Fund of general information is good.  The patient 
exhibited no psychomotor slowing or agitation.  
Verbal comprehension is good.  He seems quite 
distractible and he complains of poor short-term 
memory.  His sensorium is very cloudy.  The patient 
denied any head trauma, seizures or strokes.

A review of psychological symptoms resulted in the 
endorsement of anxiety, panic attacks, and 
depression as well as an increase in crying spells 
and sleep problems, as well as anhedonia.  This 
individual indicated severe depression and stated, 
"Nothing means anything to me."  His wife 
indicated that his speech is slurred at times.  
This individual presented as very negative and 
cynical.  He endorsed obsessional ideation as well 
as racing thoughts, anger control problems, and 
physical rages.  This individual indicated some 
paranoia, as well as suicidal and homicidal 
ideation.

The VA medical examiner also noted that the Veteran's 
occupational functioning was impaired, although he attributed 
this to a combination of the Veteran's bipolar disorder, 
alcohol dependence, and PTSD.  The examiner also found that 
the Veteran's social functioning was very poor, noting, "He 
isolates himself from others, he has no friends, and he tends 
to be angry and irritable and does not pay attention to his 
grooming needs at times.  He is extremely dependent on his 
wife."  The examiner assigned the Veteran a GAF score of 60, 
which is in the same score range as the 59 assigned August 
2004 VA medical examination.  See DSM-IV.  The examiner 
stated that the Veteran was no worse, with regard to his 
PTSD, than the current 30 percent evaluation.  However, the 
determination of disability evaluations is the province of 
the Board, not the medical examiner.  Aside from attributing 
the Veteran's impaired occupational functioning to the 
combination of PTSD, bipolar disorder, and alcohol 
dependence, this examiner did not specify which of the 
Veteran's symptoms were attributable to his service connected 
PTSD and which were not, therefore these symptoms must be 
attributed to this disability.  See 38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).

The Veteran underwent a neuropsychological evaluation by a 
private clinical therapist in September 2007, the results of 
which suggested "a pattern of cognitive inefficiency marked 
by deficiencies in processing speed and variations in 
attention and concentration, especially sustained 
concentration."  At the time, the Veteran was noted to be 
extremely distressed.

The Veteran's private medical records from April 2008 note 
that the Veteran has trouble focusing at work.  In January 
2008, the private therapist reported that the Veteran's GAF 
score was 51 and that this score was the highest GAF score he 
had received over the previous year.

At his September 2008 hearing, the Veteran and his spouse 
described his symptoms as including memory loss, lack of 
motivation, social isolation, obsessive behaviors, 
depression, anxiety, nightmares, an explosive temper, panic 
attacks at least once a week, hypervigilance, flashbacks, 
lack of focus and concentration, and aggression.  They also 
testified that the Veteran had trouble keeping up with his 
job and he falls asleep at work.

After reviewing the record, and resolving doubt in favor of 
the Veteran, the Board finds that the Veteran's PTSD more 
nearly approximates the criteria for a 50 percent disability 
rating under DC 9411 than those for a 30 percent disability 
rating.  The medical record suggests that the Veteran's PTSD 
has caused occupational and social impairment with reduced 
reliability and productivity, but not deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood.  Therefore, the requirements for a 70 
percent evaluation have not been met.

Based on the above, the evidence supports an initial 
evaluation of 50 percent for PTSD, as of September 24, 2007.  
Accordingly, the appeal is granted to that extent.




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD prior to September 24, 2007, is denied.

Entitlement to a 50 percent rating for PTSD is granted, 
effective September 24, 2007, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


